FILED
                            NOT FOR PUBLICATION
                                                                             MAY 18 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30236

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00320-MO-1

 v.
                                                 MEMORANDUM*
MICHAEL DEANGELO COLLINS, Jr.,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Oregon
               Michael W. Mosman, Chief District Judge, Presiding

                        Argued and Submitted May 4, 2016
                                Portland, Oregon

Before: TASHIMA, TALLMAN, and HURWITZ, Circuit Judges.

      Michael Collins challenges the district court’s order denying his motion to

suppress evidence of a loaded 9 mm pistol magazine found on his person upon his

arrest on the ground that it was obtained in violation of the Fourth Amendment.

After an evidentiary hearing, the district court denied the motion, holding that the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
police officers’ warrantless entry into Collins’ apartment was justified by the

combination of hot pursuit and exigent circumstances. Collins subsequently

entered a guilty plea to being a previously convicted felon in possession of

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), conditioned on

his right to appeal the motion to suppress. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      When an officer is in hot pursuit of a suspect and “the underlying offense is

only a misdemeanor, law enforcement must yield to the Fourth Amendment in all

but the ‘rarest’ of cases.” United States v. Johnson, 256 F.3d 895, 908 n.6 (9th Cir.

2001). We need not determine if this situation presented the “rarest” case because

the district court correctly held that exigent circumstances justified the warrantless

entry into the apartment to effect his arrest.

      Evidence obtained during a warrantless entry by law enforcement in an

emergency situation is admissible if “(1) considering the totality of the

circumstances, law enforcement had an objectively reasonable basis for concluding

that there was an immediate need to protect others or themselves from serious

harm; and (2) the search’s scope and manner were reasonable to meet the need.”

United States v. Snipe, 515 F.3d 947, 952 (9th Cir. 2008). This exception “does

not depend on the officers’ subjective intent or the seriousness of any crime they


                                            2
are investigating when the emergency arises.” Michigan v. Fisher, 558 U.S. 45, 47

(2009). The evidence is admissible even if officers did not have probable cause to

believe that evidence of such a crime would be found. Snipe, 515 F.3d at 952.

      Because the officers had an objectively reasonable basis for concluding there

was an immediate need to prevent harm to the residents of the apartment, their

warrantless entry into Collins’ apartment was permissible. Officers were in pursuit

of Collins when he ran into an apartment. From within the apartment the officers

immediately heard screaming, yelling, and cries of “get out.”1 Officers then

entered the apartment, arrested Collins, and found the loaded magazine on his

person when he was searched incident to the arrest. It was objectively reasonable

under the totality of the circumstances for officers to believe they had chased

Collins into the home of another and screams from the residents warranted

immediate entry into the apartment to prevent serious, imminent injury to the

occupants. See id.; see also Brigham City v. Stuart, 547 U.S. 398, 403 (2006)

(“[L]aw enforcement officers may enter a home without a warrant . . . to protect an

occupant from imminent injury.”).



      1
       That the officers could only discern the words “get out” rather than a more
immediate cry for help is not dispositive. Snipe, 515 F.3d at 954 (“We will not
impose a duty of inquiry on the police to separate a true cry for help from a less
deserving call for attention . . . .”).

                                          3
      The same emergency situation justified the officers’ manner of entry. “[I]f

circumstances support a reasonable suspicion of exigency when the officers arrive

at the door, they may go straight in.” United States v. Banks, 540 U.S. 31, 37

(2003); see also United States v. Combs, 394 F.3d 739, 744 (9th Cir. 2005) (noting

that in some instances officers may dispense with the knock-and-announce

requirement entirely). Here, officers reasonably believed that Collins had sought

refuge by running into a stranger’s apartment and immediate entry into that

apartment was necessary to protect the residents within. As a result, the scope and

manner of their entry was reasonable to meet the needs of the emergency situation

Collins created. See Snipe, 515 F.3d at 952.

      Therefore, the district court did not err in denying Collins’ motion to

suppress evidence of the loaded magazine.

      AFFIRMED.




                                          4